Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 August 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 30 August 2021.  These drawings are accepted.

Reasons for Allowance
Claims 1-12 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-4, the prior art of record does not teach nor suggest an “information processing apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to: obtain requests for reading objects that exist in a plurality of wraps in different running directions on a tape of a tape storage; calculate an integrated speed for each of a plurality of orders of reading the objects based on a distance between the objects and a running speed of the tape between the objects; and select, from among the plurality of orders, an order that maximizes the integrated speed” (emphasis added).
With respect to claims 5-8, the prior art of record does not teach nor suggest a “non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: obtaining requests for reading objects that exist in a plurality of wraps in different running directions on a tape of a tape storage; calculating an integrated speed for each of a plurality of orders of reading the objects based on a distance between the objects and a running speed of the tape between the objects; and selecting, from among the plurality of orders, an order that maximizes the integrated speed” (emphasis added).
With respect to claims 9-12, the prior art of record does not teach nor suggest an “information processing method, comprising: obtaining, by a computer, requests for reading objects that exist in a plurality of wraps in different running directions on a tape of a tape storage; calculating an integrated speed for each of a plurality of orders of reading the objects based on a distance between the objects and a running speed of the tape between the objects; and selecting, from among the plurality of orders, an order that maximizes the integrated speed” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688